Fourth Court of Appeals
                                    San Antonio, Texas
                                              May 4, 2020

                                       No. 04-20-00091-CV

                                        Matthew L. WEBB,
                                            Appellant

                                                  v.

                                               HEB LP,
                                               Appellee

                    From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI00522
                             Honorable Aaron Haas, Judge Presiding


                                          ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

           Appellant’s motion for rehearing is DENIED.


           It is so ORDERED on this 4th day of May, 2020.

                                                                           PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ,
                        Clerk of Court